      Case: 1:19-cv-03078 Document #: 1 Filed: 05/07/19 Page 1 of 4 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

THE TRUSTEES OF THE CHICAGO REGIONAL                  )
COUNCIL OF CARPENTERS MILLMEN                         )
PENSION FUND,                                         )
                                                      )
              Plaintiffs,                             )     Case No.
                                                      )
       v.                                             )
                                                      )
MG DESIGN ASSOCIATES CORP.                            )
                                                      )
              Defendant.                              )

                                      COMPLAINT

       The Trustees of the Chicago Regional Council of Carpenters Millmen Pension

Fund (hereinafter “Plaintiffs”), by and through their attorney Travis J. Ketterman of

McGann Ketterman & Rioux, Ltd., complaining against MG Design Associates Corp. and

allege as follows:

       1.     This action arises under the laws of the United States and is brought

pursuant to the Employee Retirement Income Security Act of 1974, as amended by the

Multiemployer Pension Plan Amendments Act of 1980, 29 U.S.C. § 1001, et seq. (1982).

Jurisdiction is based upon the existence of questions arising thereunder. This Court has

jurisdiction over this action under Sections 502(e), 502(f), and 4301(c), of ERISA, 29

U.S.C. § 1132(e), 1132(f), 1451(c).

       2.     Venue is appropriate in this Court pursuant to ERISA, 29 U.S.C. §§

1132(e), 1451(d).

       3.     Plaintiffs bring this action in their capacity as Trustees of Chicago

Regional Council of Carpenters Millmen Pension Fund, which is a “pension plan,”

within the meaning of ERISA, 29 U.S.C. § 1002(2). The Plaintiffs are the now-acting



                                          1
      Case: 1:19-cv-03078 Document #: 1 Filed: 05/07/19 Page 2 of 4 PageID #:2



fiduciaries. The Pension Fund is administered within this District, at 12 East Erie Street

in Chicago, Illinois. Pursuant to Sections 502(a)(3) and 4301(a)(1) of ERISA, 29 U.S.C.

§§ 1132(a)(3) and 1451(a)(1), the Trustees are authorized to bring this action on behalf of

the Pension Fund, its participants and beneficiaries for the purpose of collecting

withdrawal liability.

       4.     The Defendant is an Illinois corporation with its principal place of

business located in the State of Illinois. Defendant is an “employer” and a “party-in-

interest” as those terms are defined by, respectively, Sections 3(5), 14(c) of ERISA, 29

U.S.C. §1002(5) and 1002(14)(c).

       5.     Defendant MG Design Associates Corp. was subject to collective

bargaining agreements executed between itself and Chicago Regional Council of

Carpenters, under which it was required to make contributions to the Pension Fund on

behalf of certain of its employees.

       6.     On July 9, 2018, Defendant MG Design Associates Corp. permanently

ceased having an obligation to contribute to the Pension Fund thereby effecting a

“complete withdrawal” as defined in Section 4203 of ERISA, 29 U.S.C. §1383.

       7.     As a result of this complete withdrawal, Defendant MG Design Associates

Corp. incurred withdrawal liability to the Pension Fund in the amount of $877,098.00

as determined under Section 4201(b) of ERISA, 29 U.S.C. §1381(b).

       8.     On or about March 5, 2019, Defendant MG Design Associates Corp.

received a notice and demand for payment of withdrawal liability issued by the Pension

Fund in accordance with Sections 4202(2) and 4219(b)(1) of ERISA, 29 U.S.C. §1382(2)

and 1399(b)(1).




                                           2
      Case: 1:19-cv-03078 Document #: 1 Filed: 05/07/19 Page 3 of 4 PageID #:3



      9.     Defendant MG Design Associates Corp. did not timely initiate arbitration

pursuant to Section 4221(a)(1) of ERISA, 29 U.S.C. §1401(1).       Consequently, the

withdrawal liability amount demanded by the Pension Fund is due and owing pursuant

to Section 4221(b)(1) of ERISA, 29 U.S.C. §1401(b)(1).

      10.    Defendant MG Design Associates Corp. has failed to make the withdrawal

liability payments to the Plaintiff and is in default within the meaning of Section

4219(2)(5) of ERISA, 29 U.S.C. §1399(2)(5).

      11.    Defendant MG Design Associates Corp. is liable for the full withdrawal

liability incurred in the amount of $877,098.00.

      WHEREFORE, Plaintiffs, the Trustees of the Chicago Regional Council of

Carpenters Millmen Pension Fund, request the following relief:

      A. A judgment against Defendant MG Design Associates Corp. pursuant
         to Section 502(g) of ERISA, 29 U.S.C. §1132(g)(2), for:
             (a)   $877,098.00 in withdrawal liability;
             (b) interest on the entire amount of the withdrawal liability
             assessment;
.            (c)    an amount equal to the greater of the interest on the
             withdrawal liability or liquidated damages of twenty percent (20%)
             of the unpaid withdrawal liability; and
             (d)    attorneys’ fees and costs.
      B. That this Court retain jurisdiction of this cause pending compliance
            with its orders; and




                                           3
     Case: 1:19-cv-03078 Document #: 1 Filed: 05/07/19 Page 4 of 4 PageID #:4




      C. For such other or different relief as this Court may deem proper and
            just.


                          CHICAGO REGIONAL COUNCIL OF
                          CARPENTERS MILLMEN PENSION FUND,

                                s/Travis J. Ketterman
                          By: _______________________________
                                Travis J. Ketterman


Travis J. Ketterman
Attorney for Plaintiffs
McGann Ketterman & Rioux, Ltd.
111 East Wacker Drive, Suite 2600
Chicago, Illinois 60601
(312) 251-9700
tketterman@mkrlaborlaw.com
May 7, 2019




                                       4
